     Case 3:17-cr-00019-K Document 187 Filed 07/10/20    Page 1 of 1 PageID 492



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA              )
                                      )
v.                                    )      No. 3:17-cr-019-K (BT) (02)
                                      )
VERONICA PICAZO,                      )
         Defendant.                   )


          ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions and Recommendation of the United

States Magistrate Judge.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the

motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A) is denied without

prejudice, and the motion for home confinement is denied with prejudice.


        SO ORDERED.

        Signed July 10th, 2020.

                                      __________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE
